Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-11, 13 and 22-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/491,627 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both application claiming a similar lacrosse head made of nylon polymer that exhibits light transmission (greater than 60% as claimed within the ‘627 or about 50% to about 90%/100% as with the above claims), having a weight and having a stiffness of about 8lbf.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11,13 15-17, 19 and 22-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the claim was amended to recite “The lacrosse head is made from a polymeric composition comprising an impact modified nylon 12 thermoplastic polyamide polymer, wherein about 50% to about 100% of light passes through the lacrosse head”.  However, it is unclear to such ratio according to the original disclosure.  
	The examiner is not so clear if applicant is attempting to claim such material as the well-known material or GRILAMID® TR RDS 4863 or any other modification thereof. 
	More specific, in [0028] “In exemplary embodiments, the impact modified nylon 12 is GRILAMID® TR RDS 4863 from EMS-CHEMIE (Sumter, SC), a thermos-plastic polyamide based on aliphatic and cycloaliphatic blocks.”.  Thus, the examiner is unclear if now the claimed material is the well-known GRILAMID® TR RDS 4863 or any other modification (did applicant modify-add-change the polymer? The specification is not clear if so) that can exhibit such specific ratio as claimed.  
 	Same issues with regard to claims 9, 15, 22 and 24 as the claimed material is a specific material and the examiner is unclear if such specific material exhibit such properties as claimed. Again, the original disclosure is not specific as to such specific material impact modified nylon 12 thermoplastic polyamide polymer exhibit such light transmission as claimed.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al US 2012/0302382 (“Bond”) in view of JP2009540089 (“JP”).
	As per claim 1, Bond discloses a lacrosse head (Figs. 3-10; and pars. [0019]-[0022] and [0032]-[0044]) comprising: opposing sidewalls joined at one end by a throat, the sidewalls diverging generally outwardly, and the sidewalls being connected at another end by a scoop (Fig. 10), wherein the lacrosse head comprises a nylon polymer (the lacrosse head is formed by a custom polymer composition as blend of nylon polymer)([0035]-[0038]).
	Bond is not specific regarding the material forming his head is made from a polymeric composition comprising an impact modified nylon 12 thermoplastic polyamide polymer, wherein about 50% to about 100% of light passes through the lacrosse head light transmission, and wherein the lacrosse head has a stiffness of less than 40.0 lbf when measured at a temperature between 70°F-75°F.
	However, in the field forming a transparent mixture consisting copolymer for sports implements suitable to sustain large impact thereof JP discloses the use of a polymeric composition comprising an impact modified thermoplastic polyamide polymer, wherein light passes through the lacrosse head light transmission, and wherein the lacrosse head has a stiffness when measured at a temperature (in pages 1-16 of the machine translation; note page 11, 6th par. as the use of composite material to form sports implements, such as racket; note the abstract (page 1), page 2, 3rd par. page. 6, and claim 1 regarding thermoplastic polyamide; (see also abstract, page 2, pars. 1-5, as well as page 4, 5th par-page 6, 3rd par. as the discussion about the polyamides and their properties; note page 6, 4th par, under “Tech-solution” heading, as the mixer of the polyamide; and pages7+ regarding the process of mixing the material (i.e. polyamide/polymer) to form high transparency (abstract; page 2, 2nd and 5th pars.; page 5, 3rd par. page 6 under “tech-solution” heading; and page 10, 5th-7th pars.) and stiffness (i.e. impact resistant; page 2, 2nd and 3rd pars.; page 3, 9th par. page 4, 6th-page 5; and page 5, 9th+) as such stiff/impact measured in a temperature (abstract, page 2, 3rd, and 4th pars.; page 3, 9th par. page 5, 7th par. page 6, (under tech-solution), page 9th par).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bond’s head utilizing polymeric composition comprising an impact modified thermoplastic polyamide polymer, wherein light passes through the lacrosse head light transmission, and wherein the lacrosse head has a stiffness when measured at a temperature as taught by JP for the reason that a skilled artisan would have been motivated by JP as Use of the mixture or alloy of the present invention facilitates articles, particularly sports equipment or sports elements that are required to be transparent, have good impact strength, excellent durability, and excellent resistance to chemicals (page 11, 6th par.).
	In addition, note Bond’s Figs. 3-10 in conjunction to [0021], [0022], [0034], and [0041] as Bond provides measurements of stiffness (e.g. Figs. 3-5) of his lacrosse head as a variable to different temperature (Figs. 4 and 5).
	Although, the prior art, is not specific regarding such ratios as claimed (i.e. 50%-100% light transmission and stiffens less than 40.0 lbf measured in temperature between 70ºF-75ºF), as mentioned previously, it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bond-JP’s lacrosse device made from polymeric composition with such ratios as claimed for the reason that a skilled artisan would have been motivated in discovering, by routine experimentation, the optimize light transmission as well as the optimize stiffness, thus forming the optimize device, lacrosse head, that includes such properties to be transparent, have good impact strength, excellent durability, and excellent resistance to chemicals (as suggested by JP).    
	As per claim 4, with respect to wherein the lacrosse head can withstand more than 100 impacts prior to failure, wherein the lacrosse head has attained a kinetic energy of about 25 Joules to about 55 Joules prior to each impact, note JP regarding impact resistant; page 2, 2nd and 3rd pars.; page 3, 9th par. page 4, 6th-page 5; and page 5, 9th+); note also Fig. 10 as the lacrosse head is subject to test strain, impact via pneumatic cylinder as the head position upon a fixed box; again note Figs. 3-7 regarding the testing and see also [0040]-[0042] regarding such testing. 
	The modified Bond- JP’s polymeric composition comprising the impact modified nylon 12 thermoplastic polyamide would have such properties to exhibit such withstand such impacts has the device (modified lacrosse head) attained such kinetic energy.
	Again, as mentioned above, it is not novel to discover properties by routine experimentation, and a skilled artisan would have appreciated that the modified lacrosse head of Bond-JP would exhibit the same results under the same conditions as claimed.   
	As per claim 5, with respect wherein about 60% to about 90% of light passes through the lacrosse head, the examiner maintains his position that the modified Bond- JP polymeric composition comprising the impact modified nylon 12 thermoplastic polyamide would have the same properties as the claimed device and thus would have exhibit the same results of about 60% to about 90% of light passes through the modified lacrosse head. 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond and JP as applied to claim 1 above, and further in view of Miceli et al US 2018/0185722 (“Miceli”).
 	As per claim 6, Bond is not specific regarding the lacrosse’s head weight having a weight of less than 170 g.
	However, in a similar field of lacrosse head formed by polymer materials, Miceli discloses a lacrosse head (formed by polymer materials [0027], [0040], and [0083]) that weighs between 80-125 grams in [0057].
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bond’s head’s weight as claimed as taught by Miceli for the reason that a skilled artisan would have been motivated by Miceli’s suggestions as to manufacture, when utilized in conjunction with the aforementioned molds, may produce a lacrosse head with a weight in the range of approximately 80 grams to 125 grams, or approximately 2.80 ounces to 4.32 ounces ([0057]). 
	As per claim 7, with respect to having a stiffness of about 20 lbf to about 31 lbf when measured at a temperature between 70°F-75°F, note JP regarding impact resistant; page 2, 2nd and 3rd pars.; page 3, 9th par. page 4, 6th-page 5; and page 5, 9th+ as well as abstract, page 2, 3rd, and 4th pars.; page 3, 9th par. page 5, 7th par. page 6, (under tech-solution), page 9th par) as such stiff/impact measured in a temperature; note Bond’s Figs. 3-10 in conjunction to [0021], [0022], [0034], and [0041] as Bond provides measurements of stiffness (e.g. Figs. 3-5) of his lacrosse head as a variable to different temperature (Figs. 4 and 5).
	Again, although the modified Bond-JP is not specific regarding such ratio as claimed, the examiner maintains his position that it would have been obvious to discover such properties/ratio as claimed, by routine experimentation to discover the optimize light transmission as well as the optimize stiffness, thus forming the optimize device, lacrosse head, that includes such properties to be transparent, have good impact strength, excellent durability, and excellent resistance to chemicals (as suggested by JP), as discussed above.
	With respect to wherein the lacrosse head can withstand more than 100 impacts prior to failure, wherein the lacrosse head has attained a kinetic energy of about 25 Joules to about 55 Joules prior to each impact, the modified Bond- JP polymeric composition comprising the impact modified nylon 12 thermoplastic polyamide would have the same properties as the claimed device and thus would have exhibit the same results.
	Bond is not specific regarding the lacrosse’s head weight having a weight of about 110 g to about 170 g.
	However, in a similar field of lacrosse head formed by polymer materials, Miceli discloses a lacrosse head (formed by polymer materials [0027], [0040], and [0083]) that weighs between 80-125 grams in [0057].
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bond-JP’s lacrosse head’s weight as claimed as taught by Miceli for the same reasons discussed above with respect to claim 6. 
	As per claim 8, with respect to having a stiffness of about 5 lbf to about 20 lbf when measured at a temperature between 70°F-75°F, note JP regarding impact resistant; page 2, 2nd and 3rd pars.; page 3, 9th par. page 4, 6th-page 5; and page 5, 9th+ as well as abstract, page 2, 3rd, and 4th pars.; page 3, 9th par. page 5, 7th par. page 6, (under tech-solution), page 9th par) as such stiff/impact measured in a temperature; note Bond’s Figs. 3-10 in conjunction to [0021], [0022], [0034], and [0041] as Bond provides measurements of stiffness (e.g. Figs. 3-5) of his lacrosse head as a variable to different temperature (Figs. 4 and 5).
	Although the modified Bond-JP is not specific regarding such ratio as claimed, the examiner maintains his position that it would have been obvious to discover such properties/ratio as claimed, by routine experimentation to discover the optimize light transmission as well as the optimize stiffness, thus forming the optimize device, lacrosse head, that includes such properties to be transparent, have good impact strength, excellent durability, and excellent resistance to chemicals (as suggested by JP), as discussed above.
	With respect to wherein the lacrosse head can withstand more than 20 impacts prior to failure, when the lacrosse head has attained a kinetic energy of about 25 Joules to about 55 Joules prior to each impact, the modified Bond- JP polymeric composition comprising the impact modified nylon 12 thermoplastic polyamide would have the same properties as the claimed device and thus would have exhibit the same results.


	Bond is not specific regarding the lacrosse’s head weight having a weight of about 100 g to about 130 g.
	However, in a similar field of lacrosse head formed by polymer materials, Miceli discloses a lacrosse head (formed by polymer materials [0027], [0040], and [0083]) that weighs between 80-125 grams in [0057].
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bond’s head’s weight as claimed as taught by Miceli for the same reasons discussed above with respect to claim 6. 
Claims 9-11, 13, 15-17, 19 and 22-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond in view of JP  and Miceli.
	As per claim 9, Bond discloses a lacrosse head (Figs. 3-10; and pars. [0019]-[0022] and [0032]-[0044]) comprising: opposing sidewalls joined at one end by a throat, the sidewalls diverging generally outwardly, and the sidewalls being connected at another end by a scoop (Fig. 10), wherein the lacrosse head comprises a polymer (the lacrosse head is formed by a custom polymer composition as blend of nylon polymer)([0035]-[0038]).
	Bond is not specific regarding his head is made from a polymeric composition comprising an impact modified nylon 12 thermoplastic polyamide polymer wherein about 50% to about 90% of light passes through the lacrosse head.
	Bond is not specific regarding the weight of the lacrosse head has a weight of about 110 g to about 160 g, or wherein the lacrosse head has a weight of about 100 g to about 125 g.
	With respect to the polymeric composition, JP discloses the use of a polymeric composition comprising an impact modified thermoplastic polyamide polymer, wherein light passes through the lacrosse head light transmission, and wherein the lacrosse head has a stiffness when measured at a temperature (in pages 1-16 of the machine translation; note page 11, 6th par. as the use of composite material to form sports implements, such as racket; note the abstract (page 1), page 2, 3rd par. page. 6, and claim 1 regarding thermoplastic polyamide; (see also abstract, page 2, pars. 1-5, as well as page 4, 5th par-page 6, 3rd par. as the discussion about the polyamides and their properties; note page 6, 4th par, under “Tech-solution” heading, as the mixer of the polyamide; and pages7+ regarding the process of mixing the material (i.e. polyamide/polymer) to form high transparency (abstract; page 2, 2nd and 5th pars.; page 5, 3rd par. page 6 under “tech-solution” heading; and page 10, 5th-7th pars.) and stiffness (i.e. impact resistant; page 2, 2nd and 3rd pars.; page 3, 9th par. page 4, 6th-page 5; and page 5, 9th+) as such stiff/impact measured in a temperature (abstract, page 2, 3rd, and 4th pars.; page 3, 9th par. page 5, 7th par. page 6, (under tech-solution), page 9th par).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bond’s head utilizing polymeric composition comprising an impact modified thermoplastic polyamide polymer, wherein light passes through the lacrosse head light transmission, and wherein the lacrosse head has a stiffness when measured at a temperature as taught by JP for the reason that a skilled artisan would have been motivated by JP as Use of the mixture or alloy of the present invention facilitates articles, particularly sports equipment or sports elements that are required to be transparent, have good impact strength, excellent durability, and excellent resistance to chemicals (page 11, 6th par.).
	In addition, note Bond’s Figs. 3-10 in conjunction to [0021], [0022], [0034], and [0041] as Bond provides measurements of stiffness (e.g. Figs. 3-5) of his lacrosse head as a variable to different temperature (Figs. 4 and 5).
	Although, the prior art, is not specific regarding such ratios as claimed (i.e. 50%-90% light transmission and stiffens of about  20 lbf-35 lbf measured in temperature between 70ºF-75ºF), as mentioned previously, it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bond-JP’s lacrosse device made from polymeric composition with such ratios as claimed for the reason that a skilled artisan would have been motivated in discovering, by routine experimentation, the optimize light transmission as well as the optimize stiffness, thus forming the optimize device, lacrosse head, that includes such properties to be transparent, have good impact strength, excellent durability, and excellent resistance to chemicals (as suggested by JP).    
	With respect to wherein the lacrosse head can withstand more than 100 impacts prior to failure, when the lacrosse head has attained a kinetic energy of about 25 Joules to about 55 Joules prior to each impact, the modified Bond- JP polymeric composition comprising the impact modified nylon 12 thermoplastic polyamide would have the same properties as the claimed device and thus would have exhibit the same results.
	With respect to the weight of the lacrosse head, Miceli discloses a lacrosse head (formed by polymer materials [0027], [0040], and [0083]) that weighs between 80-125 grams in [0057], i.e. weight of about 110g-160g)
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bond’s head’s weight as claimed as taught by Miceli for the reason that a skilled artisan would have been motivated by Miceli’s suggestions as to manufacture, when utilized in conjunction with the aforementioned molds, may produce a lacrosse head with a weight in the range of approximately 80 grams to 125 grams, or approximately 2.80 ounces to 4.32 ounces ([0057]). 
	As per claim 10, with respect to wherein about 50% to about 80% of light passes through the lacrosse head, the examiner maintains his position that the modified Bond- JP polymeric composition comprising the impact modified nylon 12 thermoplastic polyamide would have the same properties as the claimed device and thus would have exhibit the same results of about 60% to about 90% of light passes through the modified lacrosse head. 
	As per claim 11, with respect to wherein the lacrosse head can withstand more than 150 impacts prior to failure, wherein the lacrosse head has attained a kinetic energy of about 25 Joules to about 55 Joules prior to each impact, the modified Bond- JP polymeric composition comprising the impact modified nylon 12 thermoplastic polyamide would have the same properties as the claimed device and thus would have exhibit the same results.
	As per claim 13, with respect to wherein the lacrosse head has, a stiffness of about 20 lbf to about 30 lbf when measured at a temperature between 70°F-75°F,  note JP regarding impact resistant; page 2, 2nd and 3rd pars.; page 3, 9th par. page 4, 6th-page 5; and page 5, 9th+ as well as abstract, page 2, 3rd, and 4th pars.; page 3, 9th par. page 5, 7th par. page 6, (under tech-solution), page 9th par) as such stiff/impact measured in a temperature; note Bond’s Figs. 3-10 in conjunction to [0021], [0022], [0034], and [0041] as Bond provides measurements of stiffness (e.g. Figs. 3-5) of his lacrosse head as a variable to different temperature (Figs. 4 and 5).
	Although the modified Bond-JP is not specific regarding such ratio as claimed, the examiner maintains his position that it would have been obvious to discover such properties/ratio as claimed, by routine experimentation to discover the optimize light transmission as well as the optimize stiffness, thus forming the optimize device, lacrosse head, that includes such properties to be transparent, have good impact strength, excellent durability, and excellent resistance to chemicals (as suggested by JP), as discussed above.
	With respect wherein the lacrosse head can withstand more than 200 impacts prior to failure, wherein the lacrosse head has attained a kinetic energy of about 25 Joules to about 55 Joules prior to each impact, the modified Bond- JP polymeric composition comprising the impact modified nylon 12 thermoplastic polyamide would have the same properties as the claimed device and thus would have exhibit the same results.
	With respect to the weight a weight of about 130 g to about 150, note Miceli’s [0057] as the ratio of the weight of the lacrosse head is  between 80-125 gr.
	With respect to the weight ratio as about 130-150gr, as discussed above it is not inventive to discover the optimum or workable ranges by routine experimentation.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bond’s lacrosse head weight as claimed for the reason that a skilled artisan would have been motivated in discovering such weight  based by routine experimentation.
	As per claim 15, since the claim’s limitations are very similar to claim 9 (aside from the ratios), the examiner states that claim 15 is rejected over Bond, JP and Miceli for the same reasons discussed above with respect to claim 9. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.
	The examiner takes the position that it would been obvious to discover such ratios for the same reasons discussed above with respect to at least claim 9.    
	As per claim 16, with respect to wherein about 10% to about 30% of light passes through the lacrosse, the examiner maintains his position that the modified Bond- JP polymeric composition comprising the impact modified nylon 12 thermoplastic polyamide would have the same properties as the claimed device and thus would have exhibit the same results of about 10% to about 30% of light passes through the modified lacrosse head. 
	As per claim 17, with respect to wherein the lacrosse head can withstand more than 150 impacts prior to failure, wherein the lacrosse head has attained a kinetic energy of about 25 Joules to about 55 Joules prior to each impact, the modified Bond- JP polymeric composition comprising the impact modified nylon 12 thermoplastic polyamide would have the same properties as the claimed device and thus would have exhibit the same results. 
	As per claim 19, with respect to wherein the lacrosse head has, a stiffness of about 25 lbf to about 30 lbf when measured at a temperature between 70°F-75°F, note JP regarding impact resistant; page 2, 2nd and 3rd pars.; page 3, 9th par. page 4, 6th-page 5; and page 5, 9th+ as well as abstract, page 2, 3rd, and 4th pars.; page 3, 9th par. page 5, 7th par. page 6, (under tech-solution), page 9th par) as such stiff/impact measured in a temperature; note Bond’s Figs. 3-10 in conjunction to [0021], [0022], [0034], and [0041] as Bond provides measurements of stiffness (e.g. Figs. 3-5) of his lacrosse head as a variable to different temperature (Figs. 4 and 5).
	Although the modified Bond-JP is not specific regarding such ratio as claimed, the examiner maintains his position that it would have been obvious to discover such properties/ratio as claimed, by routine experimentation to discover the optimize light transmission as well as the optimize stiffness, thus forming the optimize device, lacrosse head, that includes such properties to be transparent, have good impact strength, excellent durability, and excellent resistance to chemicals (as suggested by JP), as discussed above.
	With respect wherein the lacrosse head can withstand more than 150 impacts prior to failure, wherein the lacrosse head has attained a kinetic energy of about 25 Joules to about 55 Joules prior to each impact, the modified Bond- JP polymeric composition comprising the impact modified nylon 12 thermoplastic polyamide would have the same properties as the claimed device and thus would have exhibit the same results.
	With respect to a weight of about a weight of about 130 g to about 150 g, note Miceli’s [0057] as the weight is range between 80-125 grams.
	With respect to the weight ratio as about 130-150gr, as discussed above it is not inventive to discover the optimum or workable ranges by routine experimentation.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bond’s lacrosse head weight as claimed for the reason that a skilled artisan would have been motivated in discovering such weight  based by routine experimentation.
	As per claim 22, since the claim’s limitations are very similar to claim 9 (aside from the ratios), the examiner states that claim 15 is rejected over Bond, JP and Miceli for the same reasons discussed above with respect to claim 9. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.
	The examiner takes the position that it would been obvious to discover such ratios for the same reasons discussed above with respect to at least claim 9.    
	As per claim 23, with respect to wherein the lacrosse head has a weight of about 100 g to about 125 g, note Miceli’s [0057] as the weight is range between 80-125 grams.
	With respect to a stiffness of about 10 lbf to about 20 lbf when measured at a temperature between 70°F-75°F, note JP regarding impact resistant; page 2, 2nd and 3rd pars.; page 3, 9th par. page 4, 6th-page 5; and page 5, 9th+ as well as abstract, page 2, 3rd, and 4th pars.; page 3, 9th par. page 5, 7th par. page 6, (under tech-solution), page 9th par) as such stiff/impact measured in a temperature; note Bond’s Figs. 3-10 in conjunction to [0021], [0022], [0034], and [0041] as Bond provides measurements of stiffness (e.g. Figs. 3-5) of his lacrosse head as a variable to different temperature (Figs. 4 and 5).
	Although the modified Bond-JP is not specific regarding such ratio as claimed, the examiner maintains his position that it would have been obvious to discover such properties/ratio as claimed, by routine experimentation to discover the optimize light transmission as well as the optimize stiffness, thus forming the optimize device, lacrosse head, that includes such properties to be transparent, have good impact strength, excellent durability, and excellent resistance to chemicals (as suggested by JP), as discussed above.
	With respect to wherein the lacrosse head can withstand more than 25 impacts prior to failure, wherein the lacrosse head has attained a kinetic energy of about 25 Joules to about 55 Joules prior to each impact, the modified Bond- JP polymeric composition comprising the impact modified nylon 12 thermoplastic polyamide would have the same properties as the claimed device and thus would have exhibit the same results.
	As per claim 24, since the claim’s limitations are very similar to claim 9 (aside from the ratios), the examiner states that claim 15 is rejected over Bond, JP and Miceli for the same reasons discussed above with respect to claim 9. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.
	The examiner takes the position that it would been obvious to discover such ratios for the same reasons discussed above with respect to at least claim 9.    
	As per claim 25, with respect to wherein the lacrosse head has a weight of about 110 g to about 125 g, note Miceli’s [0057] as the weight is range between 80-125 grams.
	With respect to a stiffness of about 15 lbf to about 20 lbf when measured at a temperature between 70°F-75°F, note JP regarding impact resistant; page 2, 2nd and 3rd pars.; page 3, 9th par. page 4, 6th-page 5; and page 5, 9th+ as well as abstract, page 2, 3rd, and 4th pars.; page 3, 9th par. page 5, 7th par. page 6, (under tech-solution), page 9th par) as such stiff/impact measured in a temperature; note Bond’s Figs. 3-10 in conjunction to [0021], [0022], [0034], and [0041] as Bond provides measurements of stiffness (e.g. Figs. 3-5) of his lacrosse head as a variable to different temperature (Figs. 4 and 5).
	Although the modified Bond-JP is not specific regarding such ratio as claimed, the examiner maintains his position that it would have been obvious to discover such properties/ratio as claimed, by routine experimentation to discover the optimize light transmission as well as the optimize stiffness, thus forming the optimize device, lacrosse head, that includes such properties to be transparent, have good impact strength, excellent durability, and excellent resistance to chemicals (as suggested by JP), as discussed above.
	With respect to wherein the lacrosse head can withstand more than 25 impacts prior to failure, wherein the lacrosse head has attained a kinetic energy of about 25 Joules to about 55 Joules prior to each impact, the modified Bond- JP polymeric composition comprising the impact modified nylon 12 thermoplastic polyamide would have the same properties as the claimed device and thus would have exhibit the same results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-11, 13, 15-17, 19 and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	With regard to the rejection under 35 USC 112b, it is important to note that the examiner is not questioning the “method, manner” of measuring the light transmitting of the claimed device.  The examiner, however, according to the original disclosure, is not clear for such ratios as claimed (e.g. claims 1, 9 an d 22).
	As discussed during the interview and as mentioned above, the original disclosure discussed the claimed material (i.e. GRILAMID® TR RDS 4863; the impact modified nylon 12 is GRILAMID® TR RDS 4863 from EMS-CHEMIE (Sumter, SC), a thermos-plastic polyamide) and the data relevant to this material, regarding the “light transmissibility, as shown (e.g. par.[00103]) is different than claimed (As indicated, the impact modified nylon product GRILAMID* TR RDS 4863, demonstrated a light transmission of about 81.3%.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    11/17/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711